PCIJ_AB_49_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-08-11_JUD_01_ME_01_FR.txt. 340

OPINION DISSIDENTE
DE MM. DE BUSTAMANTE, ALTAMIRA, SCHÜCKING
ET DU JONKHEER VAN EYSINGA

Les soussignés ne peuvent pas se rallier à l’arrêt de la Cour
en ce qui concerne les points 1 à 5 de la requête introductive
d’instance. Ils se bornent à joindre à l’arrét la présente opinion
dissidente concernant le premier point. -

La sedes materia de la question de savoir si le gouverneur
du Territoire de Memel a le droit de révoquer le président du
Directoire se trouve dans l'alinéa 2 de l’article 17 du Statut
de l'unité autonome de Memel, dont la teneur est la suivante:

« Le président sera nommé par le gouverneur et restera
en fonctions aussi longtemps qu’il possédera la confiance
de la Chambre des Représentants. Le président nommera
les autres membres du Directoire. Le Directoire devra
jouir de la confiance de la Chambre des Représentants et
devra démissionner si la Chambre lui refuse sa confiance.
Si, pour une raison quelconque, le gouverneur nomme un
président du Directoire lorsque la Chambre des Représen-
tants n’est pas en session, la Chambre devra être convo-
quée de façon à pouvoir se réunir dans un délai de quatre
semaines après cette nomination, pour entendre la décla-
ration du Directoire et lui voter sa confiance. »

L’autonomie que les auteurs de la Convention de Paris du
8 mai 1924 ont voulu conférer au Territoire de Memel prend
corps dans cette disposition d’une façon très marquée. En
effet, une fois le président du Directoire nommé par le gouver-
neur, la continuation de la vie politique du président et de
celle des autres membres du Directoire n’est déterminée que
par la confiance de la Chambre des Représentants. Tant que
le président possède cette confiance, il reste en fonctions; dès
que la confiance lui est refusée, le Directoire devra démission-
ner. Si la Chambre n'est pas en session lorsqu'un nouveau
président est nommé par le gouverneur, elle se réunira dans
un délai très court en vue de se prononcer sur la question de

50
341 OPINION DISSIDENTE COLLECTIVE

la confiance. Ce qu’on a apparemment voulu par ces’ dispo-
sitions, c’est faire dépendre la vie politique du président du
Directoire, nommé par le gouverneur, —- pour ne parler que
de lui qui seul est mentionné dans le premier point, — de
rien d’autre que de la confiance des représentants des citoyens
de l'unité autonome de Memel. Cela réste vrai pour le cas
où Ja Chambre, en vertu de l’article 12 du Statut, est dissoute
par le gouverneur, d’accord avec le Directoire, donc après un
appel au peuple; dans ce cas, c’est la nouvelle Chambre des :
Représentants qui décide du sort du président et du Direc-
toire entier. I] ne s’agit pas ici d'un contrôle parlementaire
de l'activité du président seulement pour autant que celle-ci
reste dans les limites de ses fonctions constitutionnelles, mais
d’une prescription organisatoire selon laquelle aucun autre
pouvoir ne peut éloigner le président que la Chambre des
Représentants. C’est le parlementarisme dans sa forme la plus
prononcée que les auteurs de la Constitution de Memel y
ont voulu introduire, en faveur précisément de l’autonomie du
Territoire, et il paraît difficile de nommer une autre consti-
tution dans laquelle le caractère parlementaire du pouvoir
exécutif ait été si soigneusement précisé en toutes lettres que
le Statut de l'unité autonome de Memel, qui n’est autre chose
qu'une constitution conventionnelle. Naturellement, le prési-
dent du Directoire, lui aussi et lui-même en premier lieu, a
l'obligation de respecter scrupuleusement le Statut; mais,
d’après les prescriptions très nettes de l’article 17 du Statut,
le seul pouvoir qui puisse le forcer à s’en aller, c’est le Parle-
ment, dans lequel les auteurs du Statut ont eu à cet égard
pleine confiance. Le droit de la Chambre des Représentants
d’être le déterminateur de la vie politique du président du
Directoire est tellement précisé dans le Statut que cela exclut,
aux termes de l’article 7 du Statut même, tout pouvoir de
révocation par le gouverneur, pouvoir dont du reste on ne
trouve trace dans le Statut. C’est pour cette même raison qu'il
paraît arbitraire de vouloir lire implicitement dans l'article 17
du Statut le droit pour le gouverneur de révoquer le pré-
sident du Directoire.

Il y a lieu d'observer que le Statut se borne à formuler les
grandes lignes constructives de Vunité autonome de Memel.
Dans cet ordre d'idées, il était nécessaire de préciser de quelle

51
342 OPINION DISSIDENTE COLLECTIVE

façon finirait la fonction d’un président du Directoire contre
son gré. Que le titulaire peut lui-même remettre son mandat
entre les mains du gouverneur au cas où des raisons de santé,
de famille ou autres lui donnent lieu d’agir ainsi, est un côté
du régime du président du Directoire que le Statut n’effleure
que dans la troisième phrase du second alinéa de l’article 17
{« pour une raison quelconque »); du reste, ce côté n’a pas
d'intérêt dans le présent cas.

I] résulte de ce qui précède que l’article 17 du Statut,
article dont le texte est clair, suffit pour donner une réponse
négative à la première question, savoir si le gouverneur du
Territoire de Memel a le droit de révoquer le président
du Directoire. En conférant à la Chambre des Représentants le
droit de mettre fin à la vie politique d’un président du Direc-
toire contre la volonté de celui-ci, l’article exclut un droit de
révocation par le gouverneur.

- L'historique de l’article 17 du Statut ne fait que confirmer
cette manière de voir.

La genèse de cet article nous met en présence de deux
tendances. D'une part, la Conférence des Ambassadeurs et, plus
tard, le Conseil de la Société des Nations, qui désirent rendre
beaucoup plus grande l’autonomie du Territoire de Memel que
l’autre tendance, représentée par le Gouvernement lithuanien. Ce
dernier aurait voulu réserver au gouverneur le contrôle sur la
législation de la Diète de Memel, contrôle qui apparemment
aurait embrassé non seulement la légitimité de cette législation,
comme le fait l’article 16 du Statut, mais aussi l’opportunité.
D'autre part, le Gouvernement lithuanien aurait voulu voir
dans le gouverneur le chef du pouvoir exécutif du territoire
autonome, ce qui aurait mis entre les mains du Gouvernement
lithuanien un contrôle général sur le pouvoir exécutif à côté
du contrôle général en matière législative. Ce n’est que pour
assister le gouverneur dans l'exercice du pouvoir exécutif
qu'il choisirait un Directoire jouissant de la confiance de la
Diète et seul responsable devant elle (Livre jaune lithuanien, I,
p. 120). Ce qui vient d’être rappelé ne constitue que quelques
traits des « Considérations générales lithuaniennes sur le
futur Statut de Memel » du 26 mars 1923; ils suffisent

52
343 OPINION DISSIDENTE COLLECTIVE

cependant pour rappeler que l'autonomie mémeloise, d’après
les vues du Gouvernement lithuanien, aurait été très peu
large.

La Conférence des Ambassadeurs avait une tout autre
idée de l'autonomie mémeloise. En ce qui concerne notamment
le pouvoir exécutif, elle entendait exclure complètement de
ce pouvoir le Gouvernement lithuanien. Le pouvoir exécutif
serait exercé par un Directoire, dont le président serait nommé
par le Parlement et choisirait les autres membres; le Direc-
toire serait responsable devant ce Parlement (Livre jaune, I,
p. 123, art. 14). Bien loin de vouloir mettre le pouvoir exécu-
tif entre les mains d’un fonctionnaire du Gouvernement lithua-
nien, la Conférence des Ambassadeurs envisageait un pouvoir
exécutif nettement parlementaire.

La délégation lithuanienne à Paris acceptait le point de vue
de la Conférence des Ambassadeurs, sauf un point. En
effet, elle proposait de transférer la nomination du président
du Directoire du Parlement autonome au président de la
République lithuanienne (Livre jaune, I, p. 130, art. 19);
il y a lieu d’observer qu’à Vimportant droit de la nomination
du président du Directoire, droit qui passerait ainsi a la
Lithuanie, la délégation lithuanienne n’ajoutait pas le droit de
révocation. ;

’ Dans son nouveau projet du 13 juillet 1923, la Conférence
des Ambassadeurs se rangeait au désir exprimé du cété lithua-
nien par rapport à la nomination du président du Directoire
par le président de la République (Livre jaune, I, p. 213,
art. 18); mais, en revanche, elle crut nécessaire, eu égard
précisément à cette nomination du président du Directoire
par le président de la République, de mieux garantir le carac-
tère mémelois et parlementaire du Directoire. À cet effet,
- l’article 18 du projet de la Conférence des Ambassadeurs du
13 juillet 1923 dit, en premier lieu, que le Directoire devait
être composé de citoyens mémelois. Et, en second lieu, cet
article remplace la phrase « Le Directoire est responsable
devant la Chambre » par les deux phrases suivantes: « Le
Directoire doit posséder la confiance de la Chambre. Le Direc-
toire et chacun de ses membres individuellement sont tenus
de donner leur démission si la Chambre leur refuse sa

53
344 OPINION DISSIDENTE COLLECTIVE

confiance. » La portée de ces deux modifications est claire: elles
précisent le caractère mémelois et parlementaire du pouvoir
exécutif; le fait que la nomination du président du Directoire
avait passé du Parlement mémelois au Gouvernement lithua-
nien ne devait nullement avoir pour conséquence que la vie
politique du président du Directoire, une fois commencée par
un acte du gouverneur, continuerait à dépendre de ce fonc-
tionnaire lithuanien. Le régime parlementaire exigeait que
c'était toujours le Parlement mémelois qui, seul, pourrait
mettre fin au mandat d’un président du Directoire. Mais
la formule de la responsabilité devant le Parlement, qui, jointe
au droit de dissoudre le Parlement, a, en effet, fait évoluer
le régime de plusieurs États vers le parlementarisme, n’a,
dans d’autres pays, pas eu ce résultat. Aussi a-t-on souvent
eu recours à une formule plus précise, lorsque, après la guerre
mondiale, on a établi de nouvelles constitutions avec un régime
parlementaire. C’est une telle formule, devenue presque de
style après la guerre mondiale, que la Conférence des Ambassa-

x

deurs substituait maintenant à celle de la responsabilité.

La délégation lithuanienne accepta le nouvel article 18
proposé par la Conférence des Ambassadeurs; mais, l’accord
faisant défaut en ce qui concerne d’autres points, la Confé-
rence des Ambassadeurs s’adressa par la suite au Conseil de
la Société des Nations en vertu de l’article XI du Pacte.

Par résolution du 16 décembre 1923, le Conseil décidait la
désignation d’une commission de trois personnes en vue de
préparer un nouveau projet de convention (Livre jaune, II,
p. 44). Dans son rapport (Livre jaune, II, pp. 86-87), la
Commission, présidée par M. Norman Davis, reproduit une
déclaration, lue par le président dans une réunion que la
Commission avait eue avec la délégation lithuanienne. Cette
déclaration est très importante pour l’autonomie du Territoire
de Memel. La Commission y dit qu’au cours de sa visite a
Memel, elle avait été extrémement frappée du vif désir d’auto-
nomie que manifestaient aussi bien les éléments lithuaniens
que les éléments mémelois de la région. C’est pour donner
satisfaction a ce vif désir d’autonomie que la Commission a
essayé « d’accorder la mesure d’autonomie la plus grande possible

54
345 OPINION DISSIDENTE COLLECTIVE

au Territoire placé sous la souveraineté de la République
lithuanienne ». Cet essai se trouvait facilité par le fait allégué
par le Gouvernement lithuanien «que la plupart des habitants
du Territoire de Memel sont lithuaniens d’origine et de
sentiments et sincèrement loyaux à l'égard de la République
lithuanienne ». La Commission estimait que le problème se trou-
vait, de ce fait, encore simplifié, vu que le Gouvernement
lithuanien ne saurait avoir aucun motif de crainte. ou de défiance
envers un régime autonome fondé sur le suffrage universel.

I] résulte de cette déclaration, reprise dans le rapport de
la Commission Norman Davis, que celle-ci n’entendait certai-
nement pas formuler une autonomie moins grande que l’avait
fait le dernier projet de la Conférence des Ambassadeurs et
que, peut-être, ses propositions allaient même plus loin. Et,
en effet, lorsqu'on compare au dernier projet de la Conférence
des Ambassadeurs celui de la Commission Norman Davis, on
s'aperçoit que l’article 17 de ce dernier, dont le texte est
identique à l’article 17 du Statut définitif, renforce de deux
autres façons le caractère parlementaire du Directoire. En
premier lieu, l’article 17 prescrit qu’au cas où un président du
Directoire serait nommé par le gouverneur, alors que la
Chambre ne serait pas en session, la Chambre devrait être
convoquée de façon à pouvoir se réunir dans un délai de
quatre semaines après la nomination du président par le
gouverneur, en vue de voter au nouveau président du Direc-
toire sa confiance ou de refuser celle-ci. La portée de cette
ajoute est claire: la dépendance de la vie présidentielle de la
Chambre doit pouvoir se réaliser à tout moment.

Et, en second lieu, le texte de la Commission Norman Davis

- entendait mettre le droit de la Chambre de décider sur la.

vie ou la mort politique d’un président du Directoire a
Pabri d’un autre danger, qui peut-être n'était pas tout à.
fait chimérique. Il s’agit de l'hypothèse qu'un président du
Directoire, nommé par le gouverneur, jouit de la confiance de
la Chambre; il n’est, partant, nullement obligé de démissionner
aux termes de la disposition qui avait remplacé celle sur la
responsabilité; mais il pourrait, à un moment donné, ne
plus plaire au gouverneur. Quid alors ? La Commission Norman
Davis jugeait utile de dire expressis verbis que, aussi dans
cette hypothèse, la vie du président du Directoire dépendrait

55
346 OPINION DISSIDENTE COLLECTIVE

uniquement de la Chambre: le président du Directoire
« restera en fonction aussi longtemps qu’il possédera la
confiance de la Chambre des Représentants ». Par cette ajoute,
très exceptionnelle dans une constitution, la dépendance de
la vie politique du président du Directoire de la volonté du
Parlement et de cette volonté seule, se trouve, partant, double-
ment ancrée dans le texte du Statut: le Directoire doit
démissionner dès que la Chambre lui refuse sa confiance;
mais, d'autre part, aussi longtemps qu'il possède cette confiance,
le président a le droit de rester en fonction.

Des constatations qui précèdent, il résulte que l'historique
de larticle 17 du Statut ne fait que confirmer la vérité résul-
tant déjà du seul texte de cet article, savoir que le gouver-
neur n'a pas le droit de révoquer le président du Directoire.

%
* *

. Le droit, pour le gouverneur, de révoquer le président du
Directoire a été réclamé en vertu de la souveraineté sur le
Territoire de Memel, souveraineté qui était passée a la Lithuanie
aux termes de l’article 2 de la Convention de Paris du 8 mai
1924. Cette souveraineté comporterait un droit de « contrôle »
des actes du Directoire qui pourraient être contraires, notam-
ment, au Statut de Memel, et c’est ce « contrôle » qui com-
porterait à son tour le droit pour le gouverneur de révoquer
le président du Directoire.
Les soussignés observent à cet égard ce qui suit.

Il est vrai que l'unité autonome de Memel se trouve sous
la souveraineté de la Lithuanie, à laquelle les Principales
Puissances alliées ont transféré, sous réserve des conditions
stipulées dans la Convention de Paris, tous les droits et titres
qu’elles tenaient sur le Territoire de Memel de l'Allemagne,
en vertu de l’article 99 du Traité de Versailles (art. I et 2
de la Convention de Paris). Mais qu'est-ce que cette souve-
raineté de la Lithuanie sur l'unité autonome de Memel ?
Lorsqu’on fait abstraction du droit international non conven-
tionnel et des conventions liant la Lithuanie autres que celle

de Paris, cette souveraineté n’est autre chose que ce que
56
347 OPINION DISSIDENTE COLLECTIVE

la Convention de Paris a laissé à la compétence exclusive
de la Lithuanie. Et, comme le Statut annexé à la convention
a réservé — et ceci dans des termes aussi précis que possible,
ainsi qu'il a été dit plus haut — à la Chambre des Représen-
tants de Memel et non pas au gouverneur le droit de révoquer
le président du Directoire, le droit de souveraineté de la
Lithuanie sur l'unité autonome de Memel ne comprend pas
le droit de révoquer le président du Directoire. En vue de
l'ampleur de l'autonomie de Memel, la souveraineté de la
Lithuanie sur ce Territoire est un ensemble de droits fort
limité, auquel, aux termes des articles premier et 2 de la
convention et de l'article 17 du Statut mêmes, n'appartient
pas le droit de révoquer le président du Directoire. Il nous
semble impossible de déduire de la notion de la souveraineté
attribuée à la Lithuanie un droit pour le gouverneur de
révoquer le président du Directoire, droit qui non seulement
n’est pas mentionné dans le Statut, mais que le texte très
précis de celui-ci exclut, comme il a été dit plus haut.

Le Statut donne à la Lithuanie, dans certains cas bien
déterminés, un droit de « contrôle » contre des actes qui
dépasseraient la compétence des autorités du Territoire ou
qui iraient à l'encontre des dispositions de l’article 6 ou des
obligations internationales de la Lithuanie. Dans cet ordre
d'idées, l’article 16 du Statut confère au gouverneur le droit
de veto sur les lois votées par la Chambre des Représentants
qui dépasseraient la compétence des autorités du Territoire,
telle qu’elle est fixée par le Statut, ou qui iraient à l'encontre
des dispositions de l’article 6 ou des obligations internationales
de la Lithuanie. Le Statut n’a pas cru nécessaire d’ajouter
à ce droit de veto sur des lois déjà votées, un droit pour la
Lithuanie de légiférer à la place de la Chambre des Représen-
tants au cas où celle-ci manquerait à son devoir d'établir une
loi prescrite par une convention sur une matière qui est de la
compétence des pouvoirs locaux du Territoire (voir art. 4 du
Statut). Le Statut n’a non plus jugé nécessaire de donner à
la Lithuanie un droit de « contrôle » sur le pouvoir exécutif ;
à cet égard, il a apparemment eu pleine confiance dans le
contrôle qu’exercerait sur le Directoire la Chambre des Repré-
sentants en vertu de l’article 17 du Statut.

57
348 OPINION DISSIDENTE COLLECTIVE

En ce qui concerne le droit pour le gouverneur de révoquer
le président du Directoire, et ceci comme moyen de « contrôle »
sur le pouvoir exécutif, on se demande, à part le fait que
ce droit est contraire au Statut, pourquoi c'est ce seul droit
qui est réclamé. Or, d’une part, la mesure très grave de
révoquer le président du Directoire offre moins de garantie
de légitimité qu’offrait une juridiction administrative dont
jouissent ordinairement les parties d’un pays (provinces ou
communes, etc.), et, d’autre part, le droit de veto ou de cassa-
tion peut jouer tout aussi bien dans la sphère de l'exécutif
que dans celle du législatif, S’il est par conséquent vrai,
d'une part, que beaucoup d’autres possibilités que le seul pré-
tendu droit pour le gouverneur de révoquer le président du
Directoire existent en vue de la réalisation d’un « contrôle »
du gouverneur sur le pouvoir exécutif, et que d’autre part
ni ce droit de révocation par le gouverneur ni ces autres
possibilités ne sont prévus par le Statut, il nous semble arbi-
traire de retenir le seul moyen de la révocation du président
du Directoire par le gouverneur, sans même démontrer que
ce soit le seul moyen pour réaliser un « contrôle » efficace.

,

(Signé) ANTONIO S, DE BUSTAMANTE.
( » ) RAFAEL ALTAMIRA.

( » ) WALTHER SCHÜCKING.

( » ) v. EYsINGA.

58
